Case 3:20-cv-00030-MAB Document 29 Filed 12/22/20 Page 1 of 1 Page ID #195




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRACI RUETER,                                )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:20-CV-00030-MAB
                                              )
 CLUB FITNESS, INC.,                          )
                                              )
                      Defendant.              )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Joint Stipulation of

Dismissal filed on December 21, 2020 (Doc. 26) and the Order entered on December 22,

2020 (Doc. 28), this matter is DISMISSED with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), each party to bear their own costs.



       DATED: December 22, 2020

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 1 of 1
